Title: From Abigail Smith Adams to Ann Frances Harrod Adams, July 1814
From: Adams, Abigail Smith
To: Adams, Ann Frances Harrod



My dear Daughter
Sunday morg Quincy July 1814

I Sit down to thank you for your Letter yesterday received by the post, and to Say that I was much rejoiced to find you and my Son, in improved health & Spirits, and at the Same time to Say to you that, your Children are well. Thomas my particular Charge is very well and as good a Boy as I wish— gives me no trouble—Hull is finely—I have heard from him every day, and been twice to See him, and expect the pleasure of his Company to pass the day with me this week. I inclose a Letter from mr Bass which will be particular. Abigail has not been quite so fortunate. She was taken with a Soar throat & Stiff neck, on twesday. I went to see her. She had some fever, but with Aunt Marthas nursing—and  a little medicine, She was yesterday much better, and at peny—ily were very anxious about her, and wanted me to send for r. but when I went to see her, I did not think it necessary, unless w worse, which She did not—you can rest assured that no care and attention is wanting where she is. I only had to request that they would not do too much—
Your Father is better, but weak and feeble—and much brought down with his ill turn. the rest of the Family in usual health
we have had a week of company. mrs Cushing past it with me—and Friends from Boston have visited us. I regreeted you were not at home to have joined us.
we expect you will Sit your face homeward on Saturday I hear mrs Syms Says She Shall go again to you—I hope you will be provided with Some one—Mr Smith preaches for us to day—and mr Eaton at Church. my best Regards to your Father and Mother / From your affectionate /  Mother
A Adams—
PS Love to Son go to Atkinson

